Citation Nr: 1024834	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for a back disorder.

2.  Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1998 to August 
2002 and June 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2007 and June 2007 rating decisions of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Travel Board hearing in May 2010.  A transcript of which is of 
record. 

The issue of entitlement to service connection for an ankle 
disorder has been withdrawn, and is no longer on appeal. (See 
November 2007 Veteran statement). The Board will therefore not 
discuss that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his low back disability is more severe 
than the current 10 percent evaluation reflects.  The Veteran 
also contends that his knee disorder is etiologically related to 
his period of service.  After a careful review of the evidence, 
the Board finds that additional development is necessary prior to 
adjudicating these claims.

The Veteran filed a claim for service connection for his back 
disorder in April 2005.  The RO granted service connection in a 
February 2007 rating decision and assigned a noncompensable 
rating.  A June 2007 rating decision increased his rating to 10 
percent disabling.  The Veteran contends that the 10 percent 
rating does not adequately compensate him for his injuries.  

A VA examination was conducted in August 2007.  During that exam, 
the Veteran reported that he had constant dull to sharp pain in 
his mid to lower back, with occasional radiation into his legs.  
The Veteran stated that the pain could flare to a level 5 due to 
activity and could last 30-35 minutes.  Prolonged walking, 
standing, bending over, and sitting in one position precipitated 
a flare-up.  

The Veteran did not report missing any work or school due to his 
disorder, nor does his disorder interfere with his daily 
activities.  

Upon physical examination, the examiner found a range of motion 
to 70 degrees flexion with pain at the extreme and to 15 degrees 
extension with pain at the extreme.  Left lateral flexion was to 
20 degrees with pain at the extreme and right lateral flexion was 
to 25 degrees with pain at the extreme.  Right and left lateral 
rotation was to 30 degrees with pain at the extreme.  The 
examiner found no spasm or guarding or other abnormalities.  The 
examiner diagnosed lumbosacral strain.  

The Veteran underwent a second VA examination in October 2008.  
At the examination, the Veteran reported experiencing pain of 3 
out of 10 in severity that increases to 5-7 out of 10 with 
activity.  He stated that his lumbosacral strain is aggravated by 
standing 10 minutes, walking two blocks, lifting 25 pounds, or 
driving 30 minutes.  He wears a back brace with activities and he 
takes Advil to relieve the pain.  

Upon physical examination, the Veteran's active range of motion 
was for the thoracolumbar spine was flexion of 0 to 65 degrees, 
with pain ending at 75 degrees.  Extension was to 25 degrees, 
lateral movement to both sides was to 30 degrees, and lateral 
rotation to both sides was 30 degrees.  There was no evidence of 
scoliosis, normal lumbar curve, and no tenderness.  The examiner 
diagnosed chronic lumbosacral strain with moderate symptoms and 
minimal disability.

At the May 2010 hearing, the Veteran testified that he sees his 
family physician regarding his back.  These records have not been 
filed with the VA.  The Veteran testified that while he visited 
the doctor for routine physicals, the doctor prescribed 
stretching, loosening, and over-the-counter pain medications.  He 
did not provide any advice or treatment other than "take it easy 
for your back."  However, due to the Veteran's testimony 
regarding recent back spasms and the length of time since the 
Veteran's last VA examination, it is necessary to review the most 
recent records of his back disability in order to determine 
whether an increased rating is warranted.       

Additionally, the Veteran alleges that he has a left knee 
disorder as a result of an injury during service.  After a 
careful review of the evidence of record, clarification by the VA 
examiner is necessary prior to adjudicating this claim.  

The relevant evidence of record shows that in April 2000, the 
Veteran fell approximately 20 feet from off a rope.  The Veteran 
hit the ground and heard a popping sound from his knee.  The 
Veteran was treated for pain at that time.  The Veteran then 
underwent physical therapy to strengthen his knee.

The Veteran underwent a VA examination in October 2008.  At the 
examination, the Veteran reported the in-service injury and 
stated that he was evaluated for lateral collateral ligament 
strain and was treated with muscle relaxants, pain pills, and 
physical therapy.

Upon physical examination, the examiner found range of motion is 
from 0-135 degrees, lateral tenderness, no fluid, slight crepitus 
with flexion, and no laxity.  

The examiner diagnosed chronic knee strain, left, moderate 
symptoms with minimal physical finding abnormalities, and minimal 
disability.  He further stated that the Veteran complains of pain 
in the left knee, which is aggravated by activity.  The Veteran 
does not use any assistive device.  The knee disorder does not 
have an effect on his occupation and the Veteran described the 
effect on his activities of daily life.  

In December 2008, the examiner provided an opinion that the 
"current left knee condition is less likely than not related to 
the knee injury in 2000."  However, the examiner does not 
provide a rationale for his opinion.  
 
Because it has long been held that the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder, the Board must 
remand the claim for clarification.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and ask him to provide the names, 
addresses, and approximate dates of 
treatment for any health care 
providers, including Dr. Michael 
Kellen, who may possess additional 
records pertinent to his claim for an 
increased rating for a back disorder.  
After obtaining any necessary 
authorization from the Veteran for the 
release of his private medical records, 
the RO/AMC should obtain and associate 
with the file all records that are not 
currently on file.

If the RO/AMC is unsuccessful in 
obtaining any such records identified 
by the Veteran, it should inform the 
Veteran of this and request him to 
provide a copy of the outstanding 
medical records if possible.

2.	Following a reasonable amount of time or 
upon the Veteran's response, the RO/AMC 
will afford the Veteran a spine 
examination.  The following 
considerations will govern the spine 
examination:

a.	The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b.	The examiner(s) must state the 
medical basis for any opinion 
expressed.  If the examiner is 
unable to state an opinion without 
a resort to speculation, he or she 
should so state and must explain 
why he or she cannot provide an 
opinion without resorting to mere 
speculation.

c.	The examiner shall

i.	Indicate whether the Veteran 
has forward flexion of the 
cervical spine greater than 15 
degrees but not greater than 
30 degrees; or the combined 
range of motion of the 
cervical spine not greater 
than 170 degrees; or muscle 
spasm or guarding severe 
enough to result in an 
abnormal gait or abnormal 
spinal contour such as 
scoliosis, reversed lordosis, 
or abnormal kyphosis. 

ii.	Identify all orthopaedic and 
neurologic symptoms due to the 
service-connected cervical 
spine disorder.  Describe any 
associated objective 
neurologic abnormalities 
including but not limited to, 
the presence of any mild, 
moderate, and moderately 
severe neurological deficits.  
38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8719 (2009).  

iii.	Describe the effects, if any, 
of the service-connected 
cervical spine disability on 
the Veteran's ability to work 
in all forms of substantially 
gainful employment.  A 
complete rationale should be 
provided for all opinions 
expressed.

3.	The RO/AMC shall return the claims file 
to the VA examiner who provided the 
December 2008 opinion.  If that 
examiner is not available, the RO/AMC 
shall arrange for the Veteran to 
undergo a VA examination.

a.	The examiner must review the 
Veteran's claims file in 
connection with the examination 
and must note in the examination 
report that the claims file was 
reviewed.

b.	The examiner shall determine if 
the Veteran has a current left 
knee disability.

i.	For any knee disability 
diagnosed on examination, the 
examiner should provide opine 
as to whether or not the 
disability is related to the 
Veteran's active duty 
service, to include his April 
2000 injury.

ii.	All indicated tests and 
studies must be performed, 
and any indicated 
consultations must be 
scheduled.  In all 
conclusions, the examiner 
must identify and explain the 
medical basis or bases for 
the conclusion, with 
identification of the 
evidence of record relied 
upon in reaching the 
conclusion.

4.	Thereafter, the RO/AMC will 
readjudicate the issues of an increased 
rating for a back disorder and service 
connection for a left knee disorder.  
The RO/AMC must ensure that all 
directed factual and medical 
development as noted above is 
completed.  In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his representative, should be 
provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


